 


 HCON 100 ENR: Authorizing the use of the rotunda of the Capitol for a ceremony to commemorate the 50th anniversary of the enactment of the Civil Rights Act of 1964.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 100 
 
 
June 10, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for a ceremony to commemorate the 50th anniversary of the enactment of the Civil Rights Act of 1964. 
 
 
1.Use of the rotunda of the Capitol for ceremony to commemorate the 50th anniversary of the enactment of the Civil Rights Act of 1964The Rotunda of the United States Capitol is authorized to be used on June 24, 2014, for a ceremony to commemorate the 50th anniversary of the enactment of the Civil Rights Act of 1964 and the significant impact the Act had on the Civil Rights movement. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.   Clerk of the House of Representatives.Secretary of the Senate. 